United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2006
                                    ___________

James B. Kenner,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
City of Richmond Heights,                *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: September 13, 2006
                                 Filed: September 14, 2006
                                  ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       James B. Kenner appeals the district court’s1 grant of the City of Richmond
Heights’s motion to dismiss his action based on a prior settlement agreement, arguing
the parties had not reached an agreement on all the material terms of their settlement.
Upon our careful review of the record and the appellate submissions, we hold that the
district court properly concluded that the parties had reached an agreement on all
material terms. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________

      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.